Citation Nr: 1202751	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  03-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder impingement.

2.  Entitlement to an initial evaluation in excess of 10 percent for right-sided herniated disc with degenerative disc disease at C5-6.

3.  Entitlement to an initial evaluation in excess of 20 percent for low back pain with degenerative disc disease from June 13, 2006 through April 17, 2007.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1978, from October 1982 to March 1988, and from August 1996 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO).  By rating action dated November 2002, the RO, in pertinent part, granted service connection for low back pain with degenerative disc disease and assigned a 10 percent evaluation; granted service connection for left shoulder impingement and assigned a 10 percent evaluation; and granted service connection for right-sided herniated disc with degenerative disc disease at C5-6 and assigned a noncompensable evaluation.  These awards were effective February 26, 2002.  The Veteran disagreed with the initial assigned ratings. 

A March 2004 rating decision increased the evaluation assigned for the Veteran's left shoulder disability to 20 percent, and the rating assigned for his cervical spine disability to 10 percent.  These ratings were effective February 26, 2002.  This rating action also assigned a separate 10 percent evaluation for L5 root neuropathy of the left lower extremity, effective February 26, 2002. 

In March 2004 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

By decision dated June 2004, the Board denied the Veteran's claims for increased ratings for these service-connected disabilities.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which by Order dated November 2004, granted a Joint Motion for an Order Partially Vacating the Board Decision and Incorporating the Terms of this Joint Motion.  In an April 2005 decision, the Board remanded the Veteran's claim for additional development. 

In a February 2009 rating decision, the RO assigned a 20 percent evaluation for the Veteran's service-connected low back disability, effective June 13, 2006. 

In April 2010 the Board remanded the claim again for additional development.

In August 2010 the Board, in pertinent part, denied the claims for higher initial evaluations for the left shoulder and cervical spine disabilities.  In October 2010 the Board, in pertinent part, denied the claim for an initial evaluation in excess of 20 percent for a low back disability from June 16, 2006 through April 17, 2007, and awarded an initial 40 percent evaluation for a low back disability from April 18, 2007.

The Veteran appealed the Board's August 2010 and October 2010 actions with respect to the claims for higher left shoulder, cervical spine, and low back (prior to April 18, 2007) evaluations to the Court.  In an April 2011 Order, the Court vacated the portions of the Board's August 2010 and October 2010 decisions pertaining to higher initial evaluations for left shoulder and cervical spine disabilities as well as for the low back disability from June 13, 2006 through April 17, 2007 and remanded the case to the Board pursuant to a Joint Motion for Partial Remand.  

The issues of entitlement to initial evaluations in excess of 20 percent for left shoulder impingement and in excess of 10 percent for right-sided herniated disc with degenerative disc disease at C5-6 are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  For the time period from June 13, 2006 through January 15, 2007, a low back disability with degenerative joint disease was manifested by flexion of the lumbar spine to 55 degrees; extension to 10 degrees; rotation to 30 degrees with pain, bilaterally; and torque [lateral flexion] to 30 degrees with pain, bilaterally.

2.  For the time period from January 16, 2007 through April 17, 2007, a low back pain disability with degenerative joint disease was manifested by very limited range of motion of the lumbar spine consistent with the limitation of motion with fatigue on repetitive movement demonstrated on VA examination on April 18, 2007, which the Board previously considered as equivalent to favorable ankylosis of the lumbar spine. 


CONCLUSIONS OF LAW

1.  For the time period from June 13, 2006 through January 15, 2007, the criteria for an initial evaluation in excess of 20 percent for low back pain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2011).

2.  With resolution of the benefit of the doubt in the Veteran's favor, for the time period from January 16, 2007 through April 17, 2007, the criteria for an initial evaluation of 40 percent for low back pain with degenerative joint disease have been more nearly approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2011).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in July 2002, February 2004, and June 2005, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

However, this appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service private and VA treatment records, VA examination reports, and lay statements and hearing testimony.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is assigned an initial 20 percent evaluation for low back pain with degenerative disc disease for the time period from June 13, 2006 through April 17, 2007 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.

The Spine
5237
Lumbosacral or cervical strain

***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 26, 2003).

          
38 C.F.R. § 4.71, PLATE V (2011).

In the April 2011 Joint Motion for Partial Remand, the parties agreed that while the Board acknowledged evidence of record dated in January 2007 describing the Veteran's antalgic gait, limited range of motion, posture issues, and chronic pain in the October 2010 decision, the Board did not consider that evidence when evaluating the appropriate effective date for the assignment of the increase to a 40 percent disability evaluation.

A VA examination of the spine was conducted on June 13, 2006.  The Veteran was capable of standing on his toes and heels only with support.  There was evidence of pain over the right paravertebral muscles.  There was pain and tenderness at the mid and lower back area in the midline.  This was particularly noticeable with percussion.  Forward flexion of the lumbar spine was to 55 degrees; extension was to 10 degrees; rotation was to 30 degrees with pain, bilaterally; and torque [lateral flexion] was to 30 degrees with pain, bilaterally.  There was pain in the lower back paravertebral musculature.  The examiner noted there was X-ray evidence of degenerative disc disease in the lumbar spine.

In November 2006 the Veteran's VA primary care physician requested a functional capacity evaluation to be conducted by physical medicine and rehabilitation.  In a VA physical medicine and rehabilitation consultation note dated on January 16, 2007, the Veteran complained of low back, left shoulder, and neck pain with limited range of motion and difficulty with any prolonged posture or activity.   He stated that he was currently taking Ibuprofen and Vicodin (two per day) for pain.  He reported that he cares for his 15 year old child, leaves his home at least four times per week, and walks to the grocery store, which is a half block away, every three weeks.  He indicated that he must change his posture frequently and cannot sit or stand for more than 15 minutes at a time.  On physical examination, gait was slightly antalgic and range of motion of the back was very limited in all directions.  There was also bilateral lumbar paraspinal tenderness.  The examining physician remarked that the Veteran had difficulty sitting or standing more than 15 minutes at a time and had difficulty tolerating the physical examination and sitting for the evaluation.  He also recommended an injection for low back pain.

In a VA primary care telephone note dated in March 2007, the Veteran stated that the prescribed morphine dose was not covering his lower back and abdominal pain.  He stated that he was only able to walk the length of two rooms before having back pain.

Additional VA treatment records dated between June 13, 2006 and April 17, 2007 did not contain objective findings related to the Veteran's low back disability. 

On VA examination on April 18, 2007 range of motion of the lumbar spine was reported as flexion to 45 degrees and getting to the neutral position of zero degrees [on extension] with some difficulty.  The examiner remarked that doing one repetition was somewhat painful, and he did not ask the Veteran to perform further repetitions.  The examiner also described fatigability associated with the pain.

In the portion of the October 2010 Board decision that was not vacated, the Board granted a 40 percent evaluation for the low back disability effective April 18, 2007, finding that the Veteran's limitation of motion with fatigue was equivalent to favorable ankylosis of the lumbar spine.

For the time period from June 13, 2006 through January 15, 2007, the Board finds that the Veteran's low back disability was manifested by flexion of the lumbar spine to 55 degrees; extension to 10 degrees; rotation to 30 degrees with pain, bilaterally; and torque [lateral flexion] to 30 degrees with pain, bilaterally.  These findings are consistent with the 20 percent evaluation already assigned for this time period.

A higher, 40 percent evaluation, is not warranted during the time period from June 13, 2006 through January 15, 2007 because objective medical evidence does not demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Therefore, the claim for an initial evaluation in excess of 20 percent for a low back disability for the time period from June 13, 2006 through January 15, 2007 must be denied.

Resolving all doubt in favor of the Veteran, the Board finds that for the time period from January 16, 2007 through April 17, 2008 the Veteran's low back disability more nearly approximates the criteria for a 40 percent evaluation.  During this time his low back disability was manifested by very limited range of motion of the lumbar spine consistent with the limitation of motion with fatigue on repetitive movement demonstrated on VA examination on April 18, 2007, which the Board previously considered as equivalent to favorable ankylosis of the lumbar spine.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, a higher rating for the low back disability is not warranted for the time period from January 16, 2007 through April 17, 2007.  The 40 percent rating is the maximum rating assignable for low back pain with degenerative disc disease under the criteria for orthopedic symptomatology including limitation of motion of the spine.  While a higher rating may be assigned for ankylosis, all of the medical evidence of record reflects the Veteran has some motion of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  Accordingly, ankylosis has not been objectively shown by the evidence and a higher rating is not warranted on that basis.

Similarly, at no time during the time period from June 13, 2006 through April 17, 2007 has the objective medical evidence reflected that the Veteran had any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, including any having a total duration of at least 6 weeks during the past 12 months.  Therefore, a 60 percent rating under Diagnostic Code 5243 (effective September 26, 2003) is not warranted.  

For the foregoing reasons, the Board finds that the preponderance of the evidence does not support the assignment of a rating in excess of 20 percent for the time period from June 13, 2006 to January 15, 2007 or in excess of the 40 percent awarded for the time period from January 16, 2007 through April 17, 2007.  

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted for any time period.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for each applicable time period is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 





ORDER

For the time period from June 13, 2006 through January 15, 2007, entitlement to an initial evaluation in excess of 20 percent for low back pain with degenerative disc disease is denied.

For the time period from January 16, 2007 through April 17, 2007, entitlement to an initial evaluation of 40 percent for low back pain with degenerative disc disease is granted, effective January 16, 2007, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Pursuant to an April 2011 Joint Motion for Partial Remand, the Court set aside and remanded the portions of the Board's August 2010 and October 2010 decisions pertaining to left shoulder and cervical spine disabilities.  With respect to the claim for a higher initial evaluation for a left shoulder disability, the parties agreed that the Board did not consider and address evidence of functional limitation of motion due to pain as required by DeLuca v. Brown¸8 Vet. App. 202, 206 (1995).  The Board observes that the most recent October 2008 VA examination report does not indicate whether DeLuca testing was performed on examination of the Veteran's left shoulder or cervical spine.  The parties also agree that the Board did not consider and address the Veteran's argument that the terms of the August 2005 remand order were not satisfied regarding specific findings to be addressed on VA examination of the cervical spine.  

In light of the concerns outlined in the Joint Motion for Partial Remand, the Board finds that additional VA joints and spine examinations are required prior to rendering a final decision regarding the initial assigned evaluations for the Veteran's left shoulder and cervical spine disabilities.  

Prior to the examination, however, the RO should ask the Veteran to identify any VA or private treatment he has received for his left shoulder or cervical spine disabilities since April 2010 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his left shoulder and cervical spine disabilities.  After the Veteran has signed any appropriate releases, those records should be requested, including VA treatment records from the Indianapolis VA medical center dated from April 2010 to the present.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his attorney notified of such.

2.  After all outstanding pertinent records have been obtained and associated with the claims file or determined to be unavailable, the Veteran should be scheduled for a VA joints examination to evaluate the current nature of his left shoulder disability.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should respond completely to the criteria outlined in the VA joints examination worksheet and should render specific findings as to whether there is objective evidence of instability, locking, pain on motion, weakness, and excess fatigability of the left shoulder.  Additionally, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

3.  After all outstanding pertinent records have been obtained and associated with the claims file or determined to be unavailable, the Veteran should be scheduled for a VA spine examination to evaluate the current nature of his cervical spine disability.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should respond completely to the criteria outlined in the VA spine examination worksheet and should render specific findings as to whether there is objective evidence of instability, locking, pain on motion, weakness, and excess fatigability of the cervical spine.  Additionally, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


